Citation Nr: 1728923	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  16-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher rating for bilateral hearing loss in excess of 20 percent from December 7, 2009, to April 1, 2010, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION


The Veteran served on active duty from September 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a noncompensable rating for bilateral hearing loss.

In October 2010, the RO awarded a rating of 20 percent effective December 7, 2009 (date the Veteran filed his claim for increased rating), and a rating of 10 percent effective April 1, 2010.  The Veteran did not indicate satisfaction with the grant of these ratings, and this issue of an increased rating for bilateral hearing loss therefore remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim on appeal.

A January 2010 VA examination report reflects puretone threshold averaging 88 Hertz (Hz) in the right ear and 71 Hz in the left, with Maryland CNC speech discrimination scores of 40 percent in the right ear and 84 percent in the left year.  A March 2010 VA examination report reflects puretone threshold averaging 90 Hz in the right ear and 68 Hz in the left, with Maryland CNC speech discrimination scores of 52 percent in the right ear and 94 percent in the left year.  

A November 2013 VA examination report reflects inconsistencies in responses and both observed behavior and objective reflex testing.  The examiner stated that the Veteran was reinstructed, but the discrepancies worsened with poor intratest reliability.  As such, the examiner terminated the test, and the results were not reported.

An August 2014 Disability Benefits Questionnaire (DBQ) reflects puretone threshold averaging 93 Hz in the right ear and 71 Hz in the left, with Maryland CNC speech discrimination scores of 52 percent in the right ear and 88 percent in the left year.  

Finally, a February 2016 VA examination report indicates that the test results were inconsistent and unreliable because, and although the Veteran was reinstructed and encouraged throughout testing, there was no improvement in his admitted responses and poor interest reliability.  As such, the examiner found that the test results were invalid and unreliable, and therefore were not reported.

In the June 2017 Informal Hearing Presentation, the Veteran's representative requested that the Veteran be afforded a new VA examination due to the February 2016 inconsistent audiological findings.

Given the evidence above and the request of the Veteran's representative, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of his bilateral hearing loss.  The Veteran is asked to comply with the VA examiner's instructions and redirections to obtain valid test results to use in his claim for increased rating.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In addition, it would be beneficial to the Board if the VA examiner addressed the inconsistencies and reconciled the test results of the prior examinations, especially as it pertains to the January and March 2010 VA examinations, which show a slight improvement in hearing loss within a 3-month period, and the August 2014 private examination that reflects a worsening. 

On remand, any additional VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the St. Louis VA Medical Center (VAMC) (and any associated facilities), all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records concerning his bilateral hearing loss.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA audiology examination, by an appropriate medical professional, to assess the severity of the Veteran's bilateral hearing loss. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the audiologist/physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

For each ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85 (2016).

The examiner should also review the Veteran's prior audiology evaluations and address the inconsistencies and attempt to reconcile the test results.

3.  After completing the above, and any additional action deemed warranted, adjudicate the remaining claim of entitlement to an increased rating for bilateral hearing loss in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




